Case: 11-60853     Document: 00511957866         Page: 1     Date Filed: 08/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2012
                                     No. 11-60853
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTHONY PINDER,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 848 359


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Anthony Pinder petitions for review of the Board of Immigration Appeals’s
(BIA) decision to dismiss his appeal of the Immigration Judge’s (IJ) order
denying his applications for asylum, withholding of removal, and withholding of
removal under the Convention Against Torture (CAT). He includes as issues for
appeal the determination that he was removable, the denial of his applications
for immigration relief, and the denial of his request for a continuance of the
merits hearing.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60853      Document: 00511957866     Page: 2    Date Filed: 08/15/2012

                                   No. 11-60853

      Pinder did not challenge the IJ’s determination that he was removable
before the BIA. Pinder’s failure to exhaust this issue before the BIA is a
jurisdictional bar to our review of the issue. See Omari v. Holder, 562 F.3d 314,
319 (5th Cir. 2009).
      Although Pinder lists the denial of his applications for asylum,
withholding of removal, and withholding of removal under the CAT as an issue
in his petition for review, he expressly disclaims in his brief that he is
challenging the denial of this relief. Pinder’s challenge to the denial of this relief
is abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (citing
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987)). Moreover, any challenge to the denial of his applications is waived by
virtue of inadequate briefing as Pinder does not address the facts, case law,
statutes, or regulations cited by the IJ or BIA to deny him relief.               See
Brinkmann, 813 F.2d at 748; Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052
(5th Cir. 1986).
      Pinder has shown no abuse of discretion regarding the denial of his second
request for a continuance of the merits hearing. See Galvez-Vergara v. Gonzales,
484 F.3d 798, 801 (5th Cir. 2007); Witter v. INS, 113 F.3d 549, 555 (5th Cir.
1997). The IJ had continued the hearing once before to allow Pinder time to
obtain evidence.
      Pinder’s petition for review is DENIED in part and DISMISSED in part
for lack of jurisdiction.




                                          2